CORRECTED: DECEMBER 15, 2016
TO BE PUBLISHED

§npreme Thnri of BenFIWN AL »

2016-Sc-000388-KB ©ATE|$}M/b gm‘, Q¢¢ ,bc

 

 

_ KENTUCKY BAR AssocIATIoN ' . f M_OVANT
v. - ~ . . ' _ IN sUPREME coURT
cHRIs-TI_NA RoSE EDMoNDsoN \ ' ' REsPoNDENT _-
oPINIoN AND oRDER '

Christina Rose Edmondson_ was admitted to practice law on October 9,
2606. Edmondson’s bar roster address is ~1-720 Petersburg Road, Ste. 102,
n . P.O. Box/191§ Hebron, KY 41048, and her KBA number is 91597. -
Pursuant to Supreme Court Rule (SCR) 3.2'10 a number of disciplinary
_ matters came before the Board of Governors (the Board) of the Kentucky Bar
Association l(KBA) as default cases. x The Board recommended that Edmondson
be suspended from the practice of law for 181 days, “to run concurrent jnrith
pending discipline;” and that she be` ordered to pay`the costs of this proceeding
in the amount of $672.21. Finding sufficient cause to do so, We accept the

Board’s'recommendati.on. »

I. BACKGROUND
The charges against Edmondson arose from incidents reported in two
separate KBA files.

A. KBA File No. 23921.¢»

In March 2014, Paula Jones retained Edmondson to pursue a breach of
contract claim. Edmondson filed suit in May 2014, to which the defendant
filed a pro se response. Thereafter, Edmondson filed a motion for summary
judgment. The court granted that motion on the issue of liability but reservedl
on'the issue of damages. When Edmondson‘filed a motion to_ set for trial on
the 1ssue of damages, the defendant, who had retained counsel, filed a motion
to set aside the summary judgment The court granted that motion, and the
defendant propounded written discovery, to which neither Jones nor
Edmondson responded. The court ultimately issued an order compelling a
response, and Jones retained»new_ counsel. As of the time the KBA filed its
Findings of Fact, the case had -not been resolved.

On August 3, 2015', Jones filed a Bar Complaint against Edmondson
alleging that Edmondson had failed to respond to numerous phone calls and
- 'ernails. The KBA investigated the allegations and the Inquiry Commission
issued a three count Charge, alleging that Edmondson violated: Supreme Court _\
Rule (SCR) 3.130(1.3) by failing to “act With reasonable diligence and
promptness in representing a client;” SCR 3}130(1.4(a)(4) by failing to
“promptly comply with reasonable requests for information;” and SCR

3.130(1.16)(d) for failing to “take steps . . . to protect a client’s interests” upon

termination of representation. The KBA has attempted to serve Edmondson
with this Charge numerous times both by certified mail and personally through '
the sheriff’s office. However, all attempts to'do so have been futile, and t
Edmondson has not responded tothe Charge.

B. KBA File No. 23950.

In December 2013, Kim Childress retained the Deters and Partners, PSC
. law firm to represent her regarding a loan dispute with Bank of America.
Childress signed two contracts with the Deters firm, both naming Edmondson
as the responsible attorney. One of the contracts, which did not reference the d
type of matter at issue, provided that the law fn'm would receive one-third of
any recovery. The second contract, which stated the work involved recovery of
damages related to a loan modification, provided for Childress to pay a non-
refundable'retainer of $2?000 in installments and to pay one-third of any
amount recovered. Childress paid $1,500 of the retainer.

Childress had no direct contact with Edmondson after executing the
engagement contracts. However, Childress was advised that suit had been
filed, when that was not the case. Furthermore, Edmondson, without notifying
Childress,_ left the Deters firm and~took Childress’s file with her.

In May 2015, Childress discharged Edmondson and retained new \
counsel. tthdress’s new counsel filed a complaint with the KBA on behalf of
` childress in August »2015.

- 7 Followiiig an investigation, the Inquiry Commission issued a five count

Charge alleging that Edmondson violated: SCR 3.130(1.3) by failing to “act with

3

reasonable diligence and promptness in representing a client;” SCR
'3.130(1.4)(a)(4) by failing to “promptly comply with reasonable requests for
information;” SCR 3.130(1.5) by making “an agreement for . . an

unreasonable fee; SCR 3.130(1_.16)(d) for-failing to “take steps . . . to protect a '
client’s interests” upon termination of representation; and SCR 3.130(8.4)(0) for '
engaging “in conduct involving dishonesty, fraud, deceit or misrepresentation.”
_All attempts to .serve,Edmondson with this Charge failed, and she has not n
responded to the Charge. -

C. Prior Discipline.

On January 15, 2016 Edmondson was suspended from the practice of
law for non-payment of her 2015-16 bar dues and for failure to obtain
sufficient CLE credits for the 2014- 15 educational year.' On August 25, 2016,
this Court suspended Edmondson, with conditions, for 180 days to run
consecutive to_ her January 15, 2016, suspension. That suspension arose from
l charges that are similar to the charges herein and involved conduct that

occurred during the same general'timeframe. See Kentucky Ba_r Association v.
-- Edmondson, 493 S.W.3d 835 (Ky. 2016).

D. Proceedings by the Board.
On July 20, 2016 the KBA Board of Governors considered the current

Charge~s against Edmondson.~ The Board voted unanimously to fmd
Edmondson guilty of all counts in File No. 23950 and of the last two counts in
_ File No. 2392 1. Fourteen of the members voted to find her guilty of the first

count in File No. 23921, while five voted to find her not guilty of that count. As

4

t_o recommended discipline, the Board voted unanimously to suspend

Edmondson from the practice of law for 181 days, with fourteen members

voting to run'that discipline concurrent with Edmondson’s then-pending

discipline, and the other five voting to run the suspensions consecutively.
II. ANALYSIS.

Having reviewed the record, and noting Edmondson’s failure to respond,
we agree with and adopt the Board’s findings that Edmondson is guilty of the
charged offenses. Furthermore, we agree with the Board’s recommended
discipline. As noted above, Edmondson is currently under suspension for
failing to comply with CLE requirements and failing to pay bar dues. She is.
also serving a consecutive 180 day suspension pursuant to our order of August
25, 2016, Edmondson, 493 S.W.3d at 837 . Because the charges in this
. current case arose during the same general timeframe and are similar to the
transgressions in the prior case, Edmondson’s conduct herein merits discipline
consistent with that previously imposed. Therefore, we adopt the Board’s l
recommendation that Edmondson be suspended for 181 days to run
` concurrently with her current suspensions Additionally,_ we adopt the Board’s

recommendation that Edmondson' be required to pay the costs associated with

this action. \
ACCORDINGLY, IT.IS ORDERED THAT:
l_. Christina Rose Edmondson, KBA Number 9 1597, is found guilty of

vio1a1-.ing scR 3.130(41.3), s'cR 3.130(1.4)(a)(4), and 3.130(1.16)'(<1), as set

`out in KBA File No. 23921; and of violating SCR 3.130(1.3); SCR .
3'.130(1.4)(a)(4); SCR 3.130(1.5); SCR_3.130(1.16)(d); and SCR
x 3.130(8-.4)(¢) as set sur in KBA Fi1e No. 23950; `

Edmondson is.suspended from the practice of law for 181 ~days' to run
concurrently with her current suspensions; _

Pursuant to SCR 3.510(3),, at the expiration of Edmondson’s 181-day
suspension, this matter shall be referred to the Character and Fitness `
Committe'e for proceedings under SCR 2.300;

If she has not already done so, Edmondson is directed to promptly return
all file mateiials in her possession or control to each of her former clients
involved in these charges;
` If she has not already_done so, ,Edmonclson shall, pursuant to SCR
3.390(b), notify, in writing, within ten days from the entry of this Opinion
and Order, all courts in which she has matters pending and all clients
she is currently representing of her inability to provide further legal
services and provide the Office of Bar Counsel with a copy of all such
notice letters, or with a certification that she has no active clients,
whichever is applicable. To the extent possible and to the extent she has
not already done so, Edmondson must immediately cancel and cease any
advertising activities in which she is engaged; and ` v
Finally, pursuant to SCR 3.450, Edmondson is directed to pay the costs

of this action, $672.2'/1, for which execution may issue from this Court

upon finality of this Opinion and Order.
All sitting. All concur.

_ENTERED: December 15, 2016,

cHIMJSTICE

§upreme Court of Bentuckg

2016- SC- 000388- KB

KENTUCKY BAR, AssoclATIoN _ MovANT
v. _ 1 ' IN SUPREME_ coURT
cHRIsTINA RosE EDMoNDsoN q , RESP.oNDENT

KBA.NO. 91597

ORDER
On the `Court’s own Motion, this Court hereby modifies theOpinion and
Order signed by Chief Justice' Minton and entered on December 15, 2016 in
the above-styled case by the substitution of a new Opinion and Order as
attached hereto in lieu of the O_pinion and Order as originally entered. Said'
correction does not affect the holding and is made only to reflect-a l
l typographical error on page 6, line _22.

ENTERED: December 15, 2016,

 

cry JUS_TICE